DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status Claim(s) 1-10, is/are filed on 08/06/2019 are currently pending. Claim(s) 1-10 is/are rejected.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1 and dependent claim(s) thereof is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s) 1 and dependent claims recites the word “tight seal boss” renders the claim indefinite because it is unclear what is meant by tight as it is a relative term. One of ordinary skill would not be able to ascertain the degree the level tightness, as provides no comparative features to be understood.  Removing “tight” would resolve the issue. 
Claim(s) 2 recites the word “tight seal cooperation” renders the claim indefinite because it is unclear what is meant by tight as it is a relative term. One of ordinary skill would not be able to ascertain the degree the level tightness, as provides no comparative features to be understood.  

Claim(s) 8 recites the word “tight seal” renders the claim indefinite because it is unclear what is meant by tight as it is a relative term. One of ordinary skill would not be able to ascertain the degree the level tightness, as provides no comparative features to be understood.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-2, 4, 6, 8 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Hecking (EP 3213803 A1 – machine translation).

    PNG
    media_image1.png
    873
    576
    media_image1.png
    Greyscale

[AltContent: textbox (Seal boss)][AltContent: arrow]
    PNG
    media_image2.png
    914
    514
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    866
    466
    media_image3.png
    Greyscale


a valve head set (107 - ring), a filter cartridge set (66), including a cylinder body, a filter cartridge, disposed in the cylinder body, the filter cartridge includes a filter net rack (66 – lower filter section) and a filter net (provided with an additional screen i.e. net) disposed on the filter net rack, a first chamber (46) is formed between the filter cartridge and the cylinder body, and a second chamber (inner region of 66) is formed inside the filter cartridge, and
a movable rod piece (68 – moves vertically with rod 102), having a hollow portion inside, and the movable rod piece is disposed in the second chamber,
 a water separation piece  (32 – fig. 1)  is disposed between the movable rod piece and the filter net rack,
 a plurality of through holes (holes formed on 68 – fig. 5) are disposed on the movable rod piece corresponding to a position of the second chamber, the hollow portion and the second chamber are connected and in communication with each other through the through holes, a seal boss (see annotated fig. above) is disposed around an outer periphery of the movable rod piece, 
and the tight seal boss is located on an upper end of the water separation piece, a bulge ring (70) is disposed between the movable rod piece and the cylinder body, to act in tight seal cooperation with the tight seal boss; and
a drain valve set (92), disposed at a lower end of the filter cartridge set (p. 9-11).
Regarding claim 2, Hecking teaches when the movable rod piece is moved upward (fig. 2), the tight seal boss and bulge ring are staggered to form a water passage channel (142/46), so that water flows into the first chamber through the water passage channel; and when the movable rod piece is moved downward, the tight seal boss and bulge ring are formed into tight seal cooperation, to block the water passage channel, so that water flows into the second chamber (fig. 3) (p. 9-11).

Regarding claim 6, Hecking teaches a protrusion block (78) is disposed at a bottom portion of the filter cartridge, and the protrusion block and the cylinder body are in tight seal connection, a blocking piece is connected to a bottom portion of the movable rod piece, such that the protrusion block acts in cooperation with the blocking piece, to open or close a waste water exit channel (52) (p. 9-11).
Regarding claim 8, Hecking teaches the bulge ring is disposed on the filter net rack, a gasket ring (73) is disposed around an outer periphery of the bulge ring, the bulge ring is connected in tight seal to the cylinder body through using the gasket ring (p. 9-11).
***
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
Allowable Subject Matter
Claim(s) 3, 5, 7, 9-10 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WAQAAS ALI/Primary Examiner, Art Unit 1777